Title: From Benjamin Franklin to Horneca, Fizeaux & Cie., [20 April 1779]
From: Franklin, Benjamin
To: Horneca, Fizeaux & Cie.


[April 20, 1779]
Where as it is represented to me, and appears by authentic Documents, that the articles of Merchandise mentioned in the annexed Invoice were delivered by Mr—Jona. Williams Junr. at Nantes to Mr. J. D. Schweighauser supposing them to belong to the Public of the United States, and whereas the said goods (except case No. 3) have been Since exported to America or otherways employed for the Public Use by the said J. D. Schweighauser, I do hereby request Messrs. Horneca fizeaux & Co. merchants at Amsterdam to replace the said Invoice of goods in quantity & quality (except Case No. 3. Since redeliverd to the sd. Williams the amount of which is deducted from the Invoice annexed) and to transport the Same to Nantes at the risque and Expence of the United States and I engage to reimburse the said Horneca fizeaux & Co. the amount of the said goods with Insurance Freight & all Expences on producing me the proper Invoices, Bills of Lading & accot. of Charges on their arrival & delivery at Nantes.—
BF.

Done at Passy this 20 April—1779

 
Notation by William Temple Franklin: Order upon Messrs Horneca Fizeau & Co. to replace certain Goods sent to America on Acct of Congress, by mistake. according to Invoice. sent to Mr Williams April 20. 1779.
